Title: To James Madison from Elbert Anderson, 12 October 1823
From: Anderson, Elbert
To: Madison, James


        
          Dear sir,
          Westchester 12 October 1823. Newyork
        
        The institutions of our Country are wisely calculated to mete out happiness and pleasure to every Citizen. The administration of an Executive retiring to the shades of private life carry with them the applause of after ages. Indeed, sir, they live in the past the present and future, and their Official history will be recorded in the security of the laws and in the happiness of generations yet to come.
        The retired statesman, and Executive of these United States is more to be envied than the Autocrat of Russia or other sovereigns of unhappy Europe. These “imbecilles” collect at Annual Congress for purpose of self aggrandizement or to suppress the lights of reason and shut the door against rational liberty. Our Executive in retirement teach mankind how easy it is for a virtuous man to command himself and that no Situation in life is exempt from pleasure and happiness.
        The writer of these lines, altho’ once a busy man in public duty and one who devoted his best days to public service has retired to the wholesome exercise of husbandry and can now look calmly back to the trying circumstances of past duties, in furnishing supplies under the peculiar exigencies of the late war, the seat of which was immediately within his district. And he has the satisfaction to say “30 days notice” was never plead by him to th[e] disadvantage and expence of Government, but all the Contingencies of marches & countermarches, of sudden calls of militia for offence or defence of calls to meet secret and rapid military movements by land and water, were met with that promptness, that has ever given him the consoling approbation of his own conscience, and he now lives in retirement to be proud that the United States, has never within the State of Newyork been compelled to pay a cent over the contract price for a single ration from his first contract in 1809. to the close of the war in 1815.
        I now take the liberty to send you the enclosed copies of letters, which were the subject of confidential conference at the period they were written and likewise a late letter from the former head of the War department.

Can I flatter myself with any expression of your views of my past services, such as one Citizen may render to another in his best recollections of past events. I am with sentiments of respect & esteem Your Obdt Svt.
        
          Elbert Anderson
          Late army contractor
        
      